Title: James Madison to Mathew Carey, 3 May 1828
From: Madison, James
To: Carey, Mathew


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            May 3. 1828
                            
                        
                        
                        Your favr. of Apl. 12 came duly to hand, with the little pamphlets accompanying it: for which I return my
                            thanks with the arrears due for those formerly sent me. Having never read the Memorial of the Boston Merchants, and may
                            not be an admitted Judge of the performance your facts, & the remarks founded on them certainly press very hard on the authors.
                        Your letter just recd. recommending Mr. Tracie, will with one from himself recd. some time ago, be laid
                            before the Visitors at their Meeting in July, when all Candidates for the Classical Chair in the University, will be
                            before them I renew to you Sir the expression of my esteem & my good wishes
                        
                        
                            
                                J. M.
                            
                        
                    